Citation Nr: 0839860	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include chondromalacia, postoperative 
status.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include chondromalacia, postoperative 
status.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
February 1982.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

This case was remanded by the Board in March 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.   In an October 1982 rating decision, the RO denied a 
claim of entitlement to service connection for an 
aggravation of a pre-existing left knee injury. The veteran 
did not timely appeal and that decision became final.

2.   The evidence added to the record since October 1982, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim. 

3. In an unappealed March 2002 rating decision, the RO 
denied a request to reopen a claim of entitlement to service 
connection for a right knee disorder.

4. The evidence added to the record since March 2002, when 
viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

5. There are no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder, to include chondromalacia, postoperative 
status, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  The evidence received subsequent to the October 1982 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include chondromalacia, postoperative 
status, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(as amended) (2008).

3.  The March 2002 rating decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a right knee disorder, to include 
chondromalacia, postoperative status, is final. 38 U.S.C.A. 
§ 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2008).

4.  The evidence received subsequent to the March 2002 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include chondromalacia, postoperative 
status, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(as amended) (2008).

5. The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Claims 

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2003, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Left Knee

Historically, the veteran filed a claim for service 
connection for a left knee injury in August 1982.  This claim 
was denied in an October 1982 rating decision.  It was noted 
in the decision that the evidence showed that he had injured 
his left knee prior to service. The RO indicated that the 
evidence did not show there had been an aggravation, in 
service, of his preexisting left knee disability.  The 
evidence of record at the time of the October 1982 rating 
decision included service treatment records.  He did not 
appeal and that decision became final.

The veteran filed to re-open his claim in August 2003.  In 
March 2004, the RO denied the claim on the basis that no new 
and material evidence had been submitted.  The evidence added 
to the record since the October 1982 rating decision includes 
numerous VA treatment records spanning from 2001 through 
2008.  While new, this evidence is not material, as it does 
not include any competent opinions that his current left knee 
disorder was incurred or aggravated by active service. 

As such, the recent evidence does not relate to an 
unestablished fact necessary to substantiate the claim. 
Moreover, the recent evidence does not raise a reasonable 
possibility of substantiating the claim. For these reasons, 
the Board finds that criteria for new and material evidence 
as set forth under 38 C.F.R. § 3.156(a) have not been met 
with respect to this claim.  

Right Knee

In May 1994, the veteran raised a claim of entitlement to 
service connection for a right knee disorder.  This was 
denied by the RO in an August 1994 rating decision.  It was 
noted in the decision that the evidence was negative for 
complaints of or treatment for a right knee injury in 
service.  He did not appeal that determination and it became 
final.

In October 1996 and January 2002, the veteran requested that 
his claim of entitlement to service connection for a right 
knee disorder be reopened.  On each occasion, the claim was 
denied, most recently by rating decision dated in March 2002.  
The March 2002 decision is the last final denial on any 
basis.

In August 2003, the veteran again sought to reopen his 
previously denied right knee claim.  The request was denied 
in a March 2004 rating decision presently on appeal, on the 
basis that no new and material evidence had been submitted.  

Based on the procedural history set forth above, the question 
for consideration with respect to the veteran's right knee is 
whether new and material evidence has been received to reopen 
the previously denied claim. The evidence of record at the 
time of the last final March 2002 rating decision included 
service treatment records, a March 2002 report of contact, 
and VA treatment records from January 2001 to March 2002.

The evidence added to the record since the March 2002 rating 
decision includes numerous VA treatment records spanning from 
2001 through 2008. While new, this evidence is not material, 
as it does not address the critical inquiry, i.e. the 
etiology of the veteran's right knee disorder.  Therefore, 
this evidence does not support a claim to reopen.

With respect to both claim, the veteran has offered several 
statements as to the cause of his knee disorders.  The Board 
notes that his statements alone are not new and material 
evidence because, as a lay person, he is not competent to 
offer an opinion that requires medical expertise, and 
consequently his statements do not constitute new and 
material evidence to reopen the claims.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995) (holding that lay assertions of 
medical causation cannot serve as a predicate to reopen a 
previously denied claim).  As such, the evidence does not 
support the claims to reopen and the appeals are denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decisions is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claims, or raise a 
reasonable possibility of substantiating the claims.  

The veteran's original claims were denied because the RO 
determined that there was no evidence to show that a knee 
injury was incurred in or aggravated by active service.  Such 
evidence remains lacking.  As such, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the claims is 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  

II. TDIU

A TDIU may be assigned on the basis of individual 
unemployability: that is, when the disabled person, in the 
judgment of the rating agency, is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history. 38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In this case, the veteran is not, in fact, service connected 
for any disabilities.  Since the award of a TDIU is dependent 
on how service-connected disabilities impact employment and 
he is not service-connected, the claim for TDIU must, 
necessarily, be denied.  In a case where the law, and not the 
evidence, is dispositive, the claim should be denied, or the 
appeal to the Board terminated, because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for TDIU is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim for TDIU, VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law. See Sabonis 
v. Brown, 6 Vet. App. at 430; VAOPGCPREC 5-2004 (June 23, 
2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

Entitlement to TDIU requires that the veteran be, in essence, 
service-connected for at least one disability; however, it is 
undisputed that he is, in fact, not service-connected for any 
disorder. Therefore, no further duty to notify is mandated. 

With respect to the veteran's claims to reopen, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the veteran in 
December 2003 and March 2008 combined, included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  A specific VA 
medical opinion is not needed to consider whether he has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denial.  Therefore, a remand for a VA 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2008).  With respect to the veteran's claim for TDIU, no VA 
examination was developed. However, no such examination is 
required because, as noted above, he has not met the 
prerequisite criteria of unemployability.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disorder, to include 
chondromalacia, postoperative status, is denied.  

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder, to include 
chondromalacia, postoperative status, is denied.  

Entitlement to a TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


